Exhibit 10.1





MANAGEMENT AGREEMENT
This AGREEMENT made as of the 17th day of September  2020 by and among CERES
MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”), CERES ORION
L.P., a New York limited partnership (the “Partnership”) and GREENWAVE CAPITAL
MANAGEMENT LLC, a Delaware limited liability company (“Greenwave” or the
“Advisor”).
W I T N E S S E T H :
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving capital appreciation; and
WHEREAS, such trading is to be conducted directly or indirectly through
investment in a master fund of which CMF would be the trading manager and
Greenwave would be the advisor; and
WHEREAS, the Fifth Amended and Restated Limited Partnership Agreement dated as
of March 31, 2019, as amended (the “Partnership Agreement”) permits CMF to
delegate to one or more commodity trading advisors CMF’s authority to make
trading decisions for the Partnership, which advisors may or may not have any
prior experience managing client funds; and
WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”); and
WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of NFA; and
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.
NOW, THEREFORE, the parties agree as follows:
1.   DUTIES OF THE ADVISOR.  (a) For the period and on the terms and conditions
of this Agreement, effective October 1, 2020, the Advisor shall have sole
authority and responsibility, as one of the Partnership’s agents and
attorneys-in-fact, for directing the investment and reinvestment of the assets
and funds of the Partnership, whether directly or indirectly through the master
fund, allocated to it from time to time by CMF in commodity interests, including
commodity futures contracts, options and forward contracts. The Advisor may also
engage in swap and other derivative transactions on behalf of the Partnership
with the prior written approval of CMF. All such trading on behalf of the
Partnership shall be in accordance with (i) the trading policies expressly set
forth in Appendix B hereto (the “CMF Trading Policies”), as such trading
policies may be changed from time to time upon receipt by the Advisor of prior
written notice of such change, and (ii) pursuant to the trading strategy
selected by CMF to be utilized by the Advisor in managing the Partnership’s
assets.  CMF has initially selected to allocate to an enhanced version of the
Advisor’s Greenwave Flagship Plus 2X Program (the “Program”)as described in
Appendix A attached hereto, to manage the Partnership’s assets allocated to it. 
Any open positions or other investments at the time of receipt of such notice of
a change in trading policy shall not be deemed to violate the changed policy and
shall be closed or sold in the ordinary course of trading.  The Advisor may not
deviate from the CMF Trading Policies set forth in Appendix B without the prior
written consent of the Partnership given by CMF.  The Advisor makes no
representation or warranty that the trading to be directed by it for the
Partnership will be profitable or will not incur losses.
1

--------------------------------------------------------------------------------

(b)   CMF acknowledges receipt of the description of the Advisor’s Program,
attached hereto as Appendix A. All trades made by the Advisor for the account of
the Partnership, whether directly or indirectly through a master fund, shall be
made through such commodity broker or brokers as CMF shall direct, and the
Advisor shall have no authority or responsibility for selecting or supervising
any such broker in connection with the execution, clearance or confirmation of
transactions for the Partnership or for the negotiation of brokerage rates
charged therefor.  However, the Advisor, with the prior written permission (by
original, fax copy or email copy) of CMF, may direct any and all trades in
commodity futures and options to a futures commission merchant or independent
floor broker it chooses for execution with instructions to give-up the trades to
the broker designated by CMF, provided that the futures commission merchant or
independent floor broker and any give-up or floor brokerage fees are approved in
advance by CMF.  The Advisor, with the prior written permission (by original,
fax copy or email copy) of CMF, may enter into swaps and other derivative
transactions with any swap dealer it chooses for execution with instructions to
give-up the trades to the broker designated by CMF, provided that the swap
dealer and any give-up or other fees are approved in advance by CMF.  All
give-up or similar fees relating to the foregoing shall be paid by the
Partnership after all parties have executed the relevant give-up agreements (via
EGUS or by original, fax copy or email copy).
(c)   The initial allocation of the Partnership’s assets to the Advisor shall be
made to the Program, as described in Appendix A; provided however, that CMF and
the Partnership agree that the amount of assets of the Partnership allocated to
the Advisor, either directly or indirectly through a master fund (“Allocated
Amount”), will have a trading level of up to 3.0 times the Allocated Amount,
unless otherwise agreed to in writing by CMF and the Advisor. In the event the
Advisor wishes to use a trading system or methodology other than or in addition
to the Program in connection with its trading for the Partnership, either in
whole or in part, it may not do so unless the Advisor gives CMF prior written
notice of its intention to utilize such different trading system or methodology
and CMF consents thereto in writing.  In addition, the Advisor will provide five
days’ prior written notice to CMF of any change in the trading system or
methodology to be utilized for the Partnership which the Advisor deems
material.  If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF.  In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would require a change in the description of
the trading strategy or methods described in Appendix A to be materially
accurate.  Further, the Advisor will provide the Partnership with a current list
of all commodity interests to be traded for the Partnership’s account, which
will be attached as Appendix C to this Agreement, and the Advisor will not trade
any additional commodity interests for such account without providing notice
thereof to CMF and receiving CMF’s written approval.  The Advisor also agrees to
provide CMF, on a monthly basis, with a written report of the assets under the
Advisor’s management together with all other matters deemed by the Advisor to be
material changes to its business not previously reported to CMF.  The Advisor
further agrees that it will convert foreign currency balances (not required to
margin positions denominated in a foreign currency) to U.S. dollars no less
frequently than monthly.  U.S. dollar equivalents in individual foreign
currencies of more than $100,000 will be converted to U.S. dollars within one
business day after such funds are no longer needed to margin foreign positions.
2

--------------------------------------------------------------------------------

(d)   The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), its members, directors, officers, and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by federal or state law or NFA rule or order. 
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of proprietary accounts of the
Advisor or its principals unless CMF reasonably determines that such disclosure
is required in order to fulfill its fiduciary obligations to the Partnership or
the reporting, filing or other obligations imposed on it by federal or state law
or NFA rule or order.  The Partnership and CMF acknowledge that the trading
advice to be provided by the Advisor is a property right belonging to the
Advisor and that they will keep all such advice confidential.
(e)   The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets of the Partnership (as
defined in Section 3(b) hereof) as it shall determine in its absolute
discretion.  The designation of other trading advisors and the apportionment or
reapportionment of Net Assets of the Partnership to any such trading advisors
pursuant to this Section 1 shall neither terminate this Agreement nor modify in
any regard the respective rights and obligations of the parties hereunder.
(f)   CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month.  The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF’s sole discretion so that CMF may reallocate the Partnership’s assets, meet
margin calls on the Partnership’s account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor.  CMF will use its best efforts to give two days prior notice to
the Advisor of any reallocations or liquidations.
(g)   The Advisor shall assume financial responsibility for any errors committed
or caused by it in transmitting orders for the purchase or sale of commodity
interests for the Partnership’s account including payment to the brokers of the
floor brokerage commissions, exchange, NFA fees, and other transaction charges
and give-up charges incurred by the brokers on such trades.  The Advisor’s
errors shall include, but not be limited to, inputting improper trading signals
or communicating incorrect orders to the commodity brokers. The Advisor shall
have an affirmative obligation to promptly notify CMF in accordance with the
provisions of Section 8(a)(iii) of any errors with respect to the account, and
the Advisor shall use its best efforts to identify and promptly notify CMF of
any order or trade which the Advisor reasonably believes was not executed in
accordance with its instructions to any broker utilized to execute orders for
the Partnership.
3

--------------------------------------------------------------------------------

2.   INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.
3.   COMPENSATION.  (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee (“Incentive Fee”)
payable quarterly equal to 20% of New Trading Profits (as such term is defined
below) earned by the Advisor for the Partnership and (ii) a monthly fee for
professional management services (“Management Fee”) equal to 1/12 of 0.75%
(0.75% per year) of the month-end Net Assets of the Partnership allocated to the
Advisor (computed monthly by multiplying the Net Assets of the Partnership
allocated to the Advisor as of the last business day of each month by 0.75% and
dividing the result thereof by 12).
(b)   “Net Assets of the Partnership” shall have the meaning set forth in
Section 7(d)(2) of the Partnership Agreement and without regard to further
amendments thereto, provided that in determining the Net Assets of the
Partnership on any date, no adjustment shall be made to reflect any
distributions, redemptions, management fees, administrative fees, ongoing
selling agent fees or Incentive Fees payable as of the date of such
determination.
(c)   “New Trading Profits” shall mean the excess, if any, of Net Assets of the
Partnership managed by the Advisor at the end of the fiscal period over Net
Assets of the Partnership managed by the Advisor at the end of the highest
previous fiscal period or Net Assets of the Partnership allocated to the Advisor
at the date trading commences by the Advisor for the Partnership, whichever is
higher, and as further adjusted to eliminate the effect on Net Assets of the
Partnership resulting from new capital contributions, redemptions, reallocations
or capital distributions, if any, made during the fiscal period decreased by
interest or other income, not directly related to trading activity, earned on
the Partnership’s assets during the fiscal period, whether the assets are held
separately or in margin accounts.  Ongoing expenses shall be attributed to the
Advisor based on the Advisor’s proportionate share of Net Assets of the
Partnership.  Ongoing expenses shall not include expenses of litigation not
involving the activities of the Advisor on behalf of the Partnership.  Ongoing
expenses include offering and organizational expenses of the Partnership.  No
Incentive Fee shall be paid to the Advisor until the end of the first full
calendar quarter period of the Advisor’s trading for the Partnership, which fee
shall be based on New Trading Profits (if any) earned from the commencement of
trading by the Advisor on behalf of the Partnership through the end of the first
full calendar quarter period of such trading (which, for the avoidance of doubt,
shall be December 31, 2020).  Interest income earned, if any, shall not be taken
into account in computing New Trading Profits earned by the Advisor.  If Net
Assets of the Partnership allocated to the Advisor are reduced due to
redemptions, distributions or reallocations (net of additions), there shall be a
corresponding proportional reduction in the related loss carryforward amount
that must be recouped before the Advisor is eligible to receive another
Incentive Fee.
4

--------------------------------------------------------------------------------

(d)   Quarterly Incentive Fees and monthly Management Fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter period or a calendar month, as the
case may be, the quarterly Incentive Fee shall be computed as if the effective
date of termination were the last day of the then current quarterly period and
the monthly Management Fee shall be prorated to the effective date of
termination.  If, during any month, the Partnership does not conduct business
operations or the Advisor is unable to provide the services contemplated herein
for more than two successive business days, the monthly Management Fee shall be
prorated by the ratio which the number of business days during which CMF
conducted the Partnership’s business operations or utilized the Advisor’s
services bears in the month to the total number of business days in such month.
(e)   The provisions of this Section 3 shall survive the termination of this
Agreement.
4.   RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a) The services provided by the
Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and on
behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, manager(s), employees and member(s) may
render advisory, consulting and management services to other clients and
accounts. The Advisor and its officers, manager(s), employees and member(s)
shall be free to trade for their own accounts and to advise other investors and
manage other commodity accounts during the term of this Agreement and to use the
same information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership.  However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies for the Partnership and will not affect the
capacity of the Advisor to continue to render services to CMF for the
Partnership of the quality and nature contemplated by this Agreement.
(b)   If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC‑ or exchange‑imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit.  The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other accounts. 
The Advisor further represents, warrants and agrees that under no circumstances
will it knowingly or deliberately use trading programs, strategies or methods
for the Partnership that are inferior to strategies or methods employed for any
other client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading programs, strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies or risk parameters, accounts experiencing differing inflows or
outflows of equity, accounts that commence trading at different times, accounts
that have different portfolios or different fiscal years, accounts utilizing
different executing brokers and accounts with other differences, and that such
differences may cause divergent trading results.
5

--------------------------------------------------------------------------------

(c)   It is acknowledged that the Advisor and/or its officers, directors,
employees and members presently act, and it is agreed that they may continue to
act, as advisor for other accounts managed by them, and may continue to receive
compensation with respect to services for such accounts in amounts which may be
more or less than the amounts received from the Partnership.
(d)   The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals, if any,
as shall be reasonably requested by CMF.  The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading advisor.
5.   TERM.  (a) This Agreement shall continue in effect until December 31, 2021
(the “Initial Termination Date”).  If this Agreement is not terminated on the
Initial Termination Date, as provided for herein, then, this Agreement shall
automatically renew for an additional one-year period and shall continue to
renew for additional one-year periods until this Agreement is otherwise
terminated, as provided for herein. At any time during the term of this
Agreement, CMF may terminate this Agreement upon 30 days’ notice to the
Advisor.  At any time during the term of this Agreement, CMF may elect to
immediately terminate this Agreement if (i) the Net Asset Value per Unit of the
Partnership shall decline as of the close of business on any day to $400 or
less; (ii) the Net Assets of the Partnership allocated to the Advisor through a
master fund (adjusted for redemptions, distributions, withdrawals or
reallocations, if any) decline by 20% or more as of the end of a trading day
from such Net Assets of the Partnership’s previous highest value; (iii) limited
partners owning at least 50% of the outstanding units of the Partnership
(excluding interests owned by CMF, an affiliate of CMF other than the
Partnership, or any of their employees) shall vote to require CMF to terminate
this Agreement; (iv) the Advisor fails to comply with the terms of this
Agreement; (v) CMF, in good faith, reasonably determines that the performance of
the Advisor has been such that CMF’s fiduciary duties to the Partnership require
CMF to terminate this Agreement; (vi) CMF reasonably believes that the
application of speculative position limits will substantially affect the
performance of the Partnership; (vii) the Advisor fails to conform to the
trading policies set forth in Appendix B attached hereto, as they may be changed
from time to time; (viii) the Advisor merges, consolidates with another entity,
sells a substantial portion of its assets, or becomes bankrupt or insolvent,
(ix) Jamie Charles dies, becomes incapacitated, leaves the employ of the
Advisor, ceases to control the Advisor or is otherwise not managing the trading
programs or systems of the Advisor, (x) the Advisor’s registration as a
commodity trading advisor with the CFTC or its membership in NFA or any other
regulatory authority, is terminated or suspended; or (xi) CMF reasonably
believes that the Advisor has contributed or may contribute to any material
operational, business or reputational risk to CMF or CMF’s affiliates.  This
Agreement will immediately terminate upon dissolution of the Partnership or upon
cessation of trading by the Partnership prior to dissolution.
6

--------------------------------------------------------------------------------

(b)   The Advisor may terminate this Agreement by giving not less than 30 days’
written notice to CMF (i) after the Initial Termination Date; or (ii) in the
event that CMF or the Partnership fails to comply with the terms of this
Agreement.  The Advisor may immediately terminate this Agreement if CMF’s
registration as a commodity pool operator or its membership in NFA is terminated
or suspended.
(c)   Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
6.   INDEMNIFICATION.  (a)(i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subsection (a)(iii) of this
Section 6, indemnify and hold harmless the Advisor against any loss, liability,
damage, fine, penalty, obligation, cost, expense (including, without limitation,
attorneys’ and accountants’ fees, collection fees, court costs and other legal
expenses), judgments and awards and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute negligence, bad faith, recklessness, intentional
misconduct, or a breach of its fiduciary obligations to the Partnership as a
commodity trading advisor, unless and only to the extent that the court or
administrative forum in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
circumstances of the case, the Advisor is fairly and reasonably entitled to
indemnity for such expenses which such court or administrative forum shall deem
proper; and further provided that no indemnification shall be available from the
Partnership if such indemnification is prohibited by Section 16 of the
Partnership Agreement.  The termination of any action, suit or proceeding by
judgment, order or settlement shall not, of itself, create a presumption that
the Advisor did not act in good faith and in a manner reasonably believed to be
in or not opposed to the best interests of the Partnership.
(ii)   Without limiting subsection (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.
(iii)   Any indemnification under subsection (i) above, unless ordered by a
court or administrative forum, shall be made by CMF only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subsection
(i) above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
7

--------------------------------------------------------------------------------

(iv)   In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, fine, penalty, obligation, cost or
expense (including, without limitation, attorneys’ and accountants’ fees, court
costs and other legal expenses) incurred in connection therewith.
(v)   As used in this Section 6(a), the term “Advisor” shall include the
Advisor, its affiliates, principals, officers, manager(s), employees and
member(s) and the term “CMF” shall include the Partnership.
(b)   (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, fine,
penalty, obligation, cost or expense (including, without limitation, attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the breach of any representations and warranties or covenants
made by the Advisor in this Agreement, or (B) as a result of any act or omission
of the Advisor relating to the Partnership if (i) there has been a final
judicial or regulatory determination or a written opinion of an arbitrator
pursuant to Section 14 hereof, to the effect that such acts or omissions
violated the terms of this Agreement in any material respect or involved
negligence, bad faith, recklessness or intentional misconduct on the part of the
Advisor (except as otherwise provided in Section 1(g)), or (ii) there has been a
settlement of any action or proceeding with the Advisor’s prior written consent.
(ii)   In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, employees and
partners unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, fine, penalty, obligation cost
or expense (including, without limitation, attorneys’ and accountants’ fees,
collection fees, court costs and other legal expenses) judgments, awards and
amounts including amounts paid in settlement incurred in connection therewith.
(c)   In the event that a person entitled to indemnification under this Section
6 is made a party to an action, suit or proceeding alleging both matters for
which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.
(d)   None of the indemnifications contained in this Section 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld or delayed, of the
party obligated to indemnify such party.
(e)   The provisions of this Section 6 shall survive the termination of this
Agreement.
8

--------------------------------------------------------------------------------

7.   REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
(a)   The Advisor represents and warrants that:
(i)   All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A, is
complete and accurate in all material respects and such information does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make such statements and information therein not
misleading.  All references to the Advisor and its principals, if any, in the
Partnership’s current Private Placement Offering Memorandum and Disclosure
Document (the “Memorandum”) or a supplement thereto will, after review and
approval of such references by the Advisor prior to the use of such Memorandum
in connection with the offering of Partnership units, be accurate in all
material respects, except that with respect to pro forma or hypothetical
performance information in such Memorandum, if any, this representation and
warranty extends only to any underlying data made available by the Advisor for
the preparation thereof and not to any hypothetical or pro forma adjustments.
(ii)   The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum, if any, is based on all of the customer
accounts managed on a discretionary basis by the Advisor’s principals and/or the
Advisor during the period covered by such tables and required to be disclosed
therein, and such tables have been prepared by the Advisor or its agents in
accordance with applicable CFTC and NFA rules and guidance, including, but not
limited to, CFTC Rule 4.25.  The Advisor’s performance tables have been examined
by an independent certified public accountant and the report thereon has been
provided to CMF.  The Advisor will have its performance tables so examined no
less frequently than annually during the term of this Agreement.
(iii)   The Advisor will be acting as a commodity trading advisor with respect
to the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of NFA, and
is in compliance with any such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder.  The
Advisor agrees to maintain and renew such registrations and licenses during the
term of this Agreement including, without limitation, registration as a
commodity trading advisor with the CFTC and membership in NFA.
(iv)   The Advisor is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full limited liability company power and authority to enter into this Agreement
and to provide the services required of it hereunder.
(v)   The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
9

--------------------------------------------------------------------------------

(vi)   This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.
(vii)   At any time during the term of this Agreement that an offering
memorandum or a prospectus relating to the Partnership units is required to be
delivered in connection with the offer and sale thereof, the Advisor agrees upon
the request of CMF to promptly provide the Partnership with such information as
shall be necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.
(b)   CMF represents and warrants for itself and the Partnership that:
(i)   CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
(ii)   CMF and the Partnership have the capacity and authority to enter into
this Agreement on behalf of the Partnership.
(iii)   This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
(iv)   CMF will not, by acting as the general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
(v)   CMF is registered as a commodity pool operator and is a member of NFA, and
it will maintain and renew such registration and membership during the term of
this Agreement.
(vi)   The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
(vii)   The Partnership is a qualified eligible person as defined in CFTC Rule
4.7.
8.   COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
(a)    The Advisor agrees as follows:
(i)   In connection with its activities on behalf of the Partnership, the
Advisor will comply with all applicable laws, including rules and regulations of
the CFTC, NFA, swap execution facility and/or the commodity exchange on which
any particular transaction is executed.
10

--------------------------------------------------------------------------------

(ii)   The Advisor will promptly notify CMF of the commencement of any material
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, directors, employees and members, agents or
representatives, regardless of whether such investigation, suit, action or
proceeding also involves CMF.  The Advisor will provide CMF with copies of any
correspondence (including, but not limited to, any notice or correspondence
regarding the violation, or potential violation, of position limits) from or to
the CFTC, NFA or any commodity exchange in connection with an investigation or
audit of the Advisor’s business activities.
(iii)   In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review and reconcile
the Partnership’s positions, prices and equity in the account managed by the
Advisor daily and, within two business days, to notify, in writing, the broker
and CMF and the Partnership’s brokers of (A) any error committed by the Advisor
or its principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
(iv)   The Advisor will maintain a net worth of not less than $250,000 during
the term of this Agreement.
(v)   The Advisor will use its best efforts to close out all futures positions
prior to any applicable delivery period, and will use its best efforts to avoid
causing the Partnership to take delivery of any commodity.
(vi)   The Advisor will update any information previously provided to CMF under
the Agreement, including, without limitation, information referenced in Section
7(a)(i) hereof
(vii)   The Advisor shall promptly notify CMF when the Advisor’s open positions
maintained by the Advisor exceed the Advisor’s applicable speculative position
limits.
(b)   CMF agrees for itself and the Partnership that:
(i)   CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA, swap execution facility and/or the
commodity exchange on which any particular transaction is executed.
(ii)   CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.
(iii)   CMF or the selling agents for the Partnership have policies, procedures,
and internal controls in place that are reasonably designed to comply with
applicable anti-money laundering laws, rules and regulations, including
applicable provisions of the USA PATRIOT Act.  CMF or the selling agents for the
Partnership have Customer Identification Programs (“CIP”), which require the
performance of CIP due diligence in accordance with applicable USA PATRIOT Act
requirements and regulatory guidance.  CMF or the selling agents for the
Partnership also have policies, procedures, and internal controls in place that
are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control. CMF or the selling agents for the Partnership has policies and
procedures in place reasonably designed to comply with Section 312 of the USA
PATRIOT Act, including processes reasonably designed to identify clients that
may be senior foreign political figures1, in accordance with applicable
requirements and regulatory guidance, and to conduct enhanced scrutiny on such
clients where required under applicable law.  In addition, CMF or the selling
agents for the Partnership has policies and procedures in place reasonably
designed to prohibit accounts for foreign shell banks2 in compliance with
Sections 313 & 319 of the USA PATRIOT Act.






--------------------------------------------------------------------------------

1 A "senior foreign political figure" is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a non-U.S. government (whether elected or not), a current or former
senior official of a major non-U.S. political party, or a current or former
senior executive of a non-U.S. government-owned commercial enterprise.  In
addition, a "senior foreign political figure" includes any corporation, business
or other entity that has been formed by, or for the benefit of, a senior foreign
political figure.  For purposes of this definition, a "senior official" or
"senior executive" means an individual with substantial authority over policy,
operations, or the use of government-owned resources. An "immediate family
member" of a senior foreign political figure means spouses, parents, siblings,
children and a spouse's parents and siblings. A "close associate" of a senior
foreign political figure means a person who is widely and publicly known (or is
actually known) to be a close associate of a senior foreign political figure.
2 The term shell bank means a bank that does not maintain a physical presence in
any country and is not subject to inspection by a banking authority.  In
addition, a shell bank generally does not employ individuals or maintain
operating records.
11

--------------------------------------------------------------------------------

9.   COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.
10.   ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.
11.   AMENDMENT.  This Agreement may not be amended except by the written
consent of the parties.
12.   NOTICES.  All notices, demands or requests required to be made or
delivered under this Agreement shall be effective upon actual receipt and shall
be made either by electronic (email) copy or in writing and delivered personally
or by registered or certified mail or expedited courier, return receipt
requested, postage prepaid, to the addresses below or to such other addresses as
may be designated by the party entitled to receive the same by notice similarly
given:
If to CMF or to the Partnership:
Ceres Managed Futures LLC
522 Fifth Avenue,
New York, New York  10036
Attention:  Patrick Egan
Email:  patrick.egan@morganstanley.com
If to the Advisor:
Greenwave Capital Management LLC
221 W. 6th St, Suite 1040
Austin, Texas 78701
Attention: John Apperson


Email: john@greenwavecapital.net
12

--------------------------------------------------------------------------------



13.   GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
14.   ARBITRATION.  The parties agree that any dispute or controversy arising
out of or relating to this Agreement or the interpretation thereof, shall be
settled by arbitration in accordance with the rules, then in effect, of NFA or,
if NFA shall refuse jurisdiction, then in accordance with the rules, then in
effect, of the American Arbitration Association; provided, however, that the
power of the arbitrator shall be limited to interpreting this Agreement as
written and the arbitrator shall state in writing his reasons for his award, and
further provided, that any such arbitration shall occur within the Borough of
Manhattan in New York City.  Judgment upon any award made by the arbitrator may
be entered in any court of competent jurisdiction.
15.   NO THIRD PARTY BENEFICIARIES.  There are no third  party beneficiaries to
this Agreement, except that certain persons not party to this Agreement may have
rights under Section 6 hereof.
16.   COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, including via facsimile or email, each of which is an original and
all of which when taken together evidence the same agreement. Any signature on
the signature page of this Agreement may be an original or electronically
transmitted signature or may be executed by applying an electronic signature
using DocuSign© or, if permitted by CMF (such permission not to be unreasonably
withheld), any other similar program.








THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
13

--------------------------------------------------------------------------------




PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. 
THE COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.
YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED.
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
CERES MANAGED FUTURES LLC
 
GREENWAVE CAPITAL MANAGEMENT LLC
                 
By:
/s/ Patrick T. Egan                        

 
By:
   
Name:   Patrick T. Egan
     
Title:   President and Director
                   
CERES ORION L.P.
         
By:
Ceres Managed Futures LLC
  (General Partner)
                   
By:
/s/ Patrick T. Egan                           

     
Patrick T. Egan
     
President and Director
   



14

--------------------------------------------------------------------------------



APPENDIX A
Description of the Program
Greenwave’s Flagship Plus 2X Program employs a discretionary global macro
approach with an emphasis on G20 currencies. Greenwave incorporates a two-step
investment process. It begins with top down, macroeconomic analysis to determine
the fundamental themes in which to engage. The goal is to identify the dominant
drivers in the current market environment with a focus on central bank activity,
political trends and geopolitical events. From this, Greenwave develops
fundamental themes typically looking six to twelve months forward.
In the second step, Greenwave employs a multi-layered quantitative process to
identify the optimal timing and trade location at which to deploy risk in these
themes. While themes are typically six to twelve months in duration, Greenwave
will tactically trade around these core exposures. In addition, Greenwave will
take shorter term tactical trades based purely on technical analysis when the
opportunity presents itself.
Finally, as part of the enhancement agreed upon with CMF, the Advisor may from
time to time increase or decrease exposures on a discretionary basis with the
goal of exploiting potential opportunities created during market stress or
episodes of volatility.




15

--------------------------------------------------------------------------------



APPENDIX B
Trading Policies of Ceres Orion L.P.
The Partnership, either directly or indirectly through an investment in a master
fund, and the Advisor will follow the trading policies set forth below:
1.
The Partnership will invest its assets only in commodity interests that an
advisor believes are traded in sufficient volume to permit ease of taking and
liquidating positions.  Sufficient volume, in this context, refers to a level of
liquidity that an advisor believes will permit it to enter and exit trades
without noticeably moving the market.

2.
The Adviser will not initiate additional positions in any commodity interest if
these positions would result in aggregate positions requiring margin of more
than 66 2/3% of the Partnership’s net assets allocated to that advisor.  To the
extent the CFTC and/or exchanges have not otherwise established margin
requirements with respect to particular contracts: (i) forward contracts in
currencies will be deemed to have approximately the same margin requirements as
the same or similar futures contracts traded on the Chicago Mercantile Exchange;
and (ii) swap contracts will be deemed to have margin requirements equivalent to
the collateral deposits, if any, made with swap counterparties.

3.
The Partnership may occasionally accept delivery of a commodity.  Unless such
delivery is disposed of promptly by retendering the warehouse receipt
representing the delivery to the appropriate clearinghouse, the physical
commodity position will be fully hedged.

4.
The Partnership will not employ the trading technique commonly known as
“pyramiding,” in which the speculator uses unrealized profits on existing
positions as margin for the purchase or sale of additional positions in the same
or related commodities.

5.
The Partnership will not utilize borrowings except short‑term borrowings if the
Partnership takes delivery of any cash commodities.

6.
The Advisor may from time to time employ trading strategies such as spreads or
straddles on behalf of the Partnership.  The term “spread” or “straddle”
describes a commodity futures trading strategy involving the simultaneous buying
and selling of futures contracts on the same commodity but involving different
delivery dates or markets and in which the trader expects to earn a profit from
a widening or narrowing of the difference between the prices of the two
contracts.

.


7.
The Partnership will not permit the churning of its commodity trading accounts. 
The term “churning” refers to the practice of entering and exiting trades with a
frequency unwarranted by legitimate efforts to profit from the trades, driven by
the desire to generate commission income.

16

--------------------------------------------------------------------------------



APPENDIX C
List of Commodity Interests
Description
Exchange
Bloomberg Code
Reuters Code
Sector/Type
Exchange Description
AUD/CAD Future
CME
ACA Curncy
0#1ACDA:
FxFuture
Chicago Mercantile Exchange
AUD/JPY Future
CME
AJA Curncy
0#1AJYA:
FxFuture
Chicago Mercantile Exchange
AUD/NZD Future
CME
ANA Curncy
0#1ANEA:
FxFuture
Chicago Mercantile Exchange
AUD/USD Future
CME
ADA Curncy
0#AD:
FxFuture
Chicago Mercantile Exchange
BRL/USD Future
CME
BRA Curncy
0#BR:
FxFuture
Chicago Mercantile Exchange
CAD/JPY Future
CME
CYA Curncy
0#1CJYA:
FxFuture
Chicago Mercantile Exchange
CAD/USD Future
CME
CDA Curncy
0#CD:
FxFuture
Chicago Mercantile Exchange
CHF/JPY Future
CME
SJA Curncy
0#1SJYA:
FxFuture
Chicago Mercantile Exchange
CHF/USD Future
CME
SFA Curncy
0#SF:
FxFuture
Chicago Mercantile Exchange
CZK/EUR Future
CME
EXA Curncy
0#ECZ:
FxFuture
Chicago Mercantile Exchange
CZK/USD Future
CME
CCA Curncy
0#CKO:
FxFuture
Chicago Mercantile Exchange
EUR/AUD Future
CME
EAA Curncy
0#1EADA:
FxFuture
Chicago Mercantile Exchange
EUR/CAD Future
CME
CAA Curncy
0#1ECDA:
FxFuture
Chicago Mercantile Exchange
EUR/CHF Future
CME
RFA Curncy
0#1RF:
FxFuture
Chicago Mercantile Exchange
EUR/GBP Future
CME
RPA Curncy
0#1RP:
FxFuture
Chicago Mercantile Exchange
EUR/JPY Future
CME
RYA Curncy
0#1RY:
FxFuture
Chicago Mercantile Exchange
EUR/NOK Future
CME
ENA Curncy
0#1ENKA:
FxFuture
Chicago Mercantile Exchange
EUR/SEK Future
CME
EWA Curncy
0#1ESKA:
FxFuture
Chicago Mercantile Exchange
EUR/TRY Future
CME
TRRA Curncy
0#1TLE:
FxFuture
Chicago Mercantile Exchange
EUR/USD Future
CME
ECA Curncy
0#URO:
FxFuture
Chicago Mercantile Exchange
GBP/CHF Future
CME
PSA Curncy
0#1PSFA:
FxFuture
Chicago Mercantile Exchange
GBP/JPY Future
CME
PJA Curncy
0#1PJYA:
FxFuture
Chicago Mercantile Exchange
GBP/USD Future
CME
BPA Curncy
0#BP:
FxFuture
Chicago Mercantile Exchange
HUF/EUR Future
CME
ELA Curncy
0#EHU:
FxFuture
Chicago Mercantile Exchange
HUF/USD Future
CME
HEA Curncy
0#HFO:
FxFuture
Chicago Mercantile Exchange
ILS/USD Future
CME
ISA Curncy
0#1ISR:
FxFuture
Chicago Mercantile Exchange
JPY/USD Future
CME
JYA Curncy
0#JY:
FxFuture
Chicago Mercantile Exchange
KRW/USD Future
CME
KOA Curncy
0#1KWR:
FxFuture
Chicago Mercantile Exchange
MXN/USD Future
CME
PEA Curncy
0#MP:
FxFuture
Chicago Mercantile Exchange
NOK/USD Future
CME
NOA Curncy
0#1NOKA:
FxFuture
Chicago Mercantile Exchange
NZD/USD Future
CME
NVA Curncy
0#NE:
FxFuture
Chicago Mercantile Exchange
PLN/EUR Future
CME
EIA Curncy
0#EPL:
FxFuture
Chicago Mercantile Exchange
PLN/USD Future
CME
PPA Curncy
0#PLZ:
FxFuture
Chicago Mercantile Exchange
RMB/USD Future
CME
DOA Curncy
0#1RMB:
FxFuture
Chicago Mercantile Exchange
RUB/USD Future
CME
RUA Curncy
0#RU:
FxFuture
Chicago Mercantile Exchange
SEK/USD Future
CME
SEA Curncy
0#1SEKA:
FxFuture
Chicago Mercantile Exchange

17

--------------------------------------------------------------------------------

USD/TRY Future
CME
TURA Curncy
0#1TLY:
FxFuture
Chicago Mercantile Exchange
USD/ZAR Future
CME
ZRA Curncy
0#1ZRA:
FxFuture
Chicago Mercantile Exchange
ZAR/USD Future
CME
RAA Curncy
0#RA:
FxFuture
Chicago Mercantile Exchange
AUD/USD European Style Week 1 Option
CME
ADA Curncy
 
FxFuture
Chicago Mercantile Exchange
AUD/USD  European Style Week 2 Option
CME
ADA Curncy
 
FxFuture
Chicago Mercantile Exchange
AUD/USD  European Style Week 3 Option
CME
ADA Curncy
 
FxFuture
Chicago Mercantile Exchange
AUD/USD  European Style Week 4 Option
CME
ADA Curncy
 
FxFuture
Chicago Mercantile Exchange
AUD/USD  European Style Week 5 Option
CME
ADA Curncy
 
FxFuture
Chicago Mercantile Exchange
AUD/USD Option
CME
ADA Curncy
 
FxFuture
Chicago Mercantile Exchange
BRL/USD Option
CME
BRA Curncy
 
FxFuture
Chicago Mercantile Exchange
CAD/USD  European Style Week 1 Option
CME
CDA Curncy
 
FxFuture
Chicago Mercantile Exchange
CAD/USD  European Style Week 2 Option
CME
CDA Curncy
 
FxFuture
Chicago Mercantile Exchange
CAD/USD  European Style Week 3 Option
CME
CDA Curncy
 
FxFuture
Chicago Mercantile Exchange
CAD/USD  European Style Week 4 Option
CME
CDA Curncy
 
FxFuture
Chicago Mercantile Exchange
CAD/USD  European Style Week 5 Option
CME
CDA Curncy
 
FxFuture
Chicago Mercantile Exchange
CAD/USD Option
CME
CDA Curncy
 
FxFuture
Chicago Mercantile Exchange
CHF/USD Option
CME
SFA Curncy
 
FxFuture
Chicago Mercantile Exchange
CZK/EUR Option
CME
EXA Curncy
 
FxFuture
Chicago Mercantile Exchange
CZK/USD Option
CME
CCA Curncy
 
FxFuture
Chicago Mercantile Exchange
EUR/CHF Option
CME
RFA Curncy
 
FxFuture
Chicago Mercantile Exchange
EUR/GBP Option
CME
RPA Curncy
 
FxFuture
Chicago Mercantile Exchange
EUR/JPY Option
CME
RYA Curncy
 
FxFuture
Chicago Mercantile Exchange
EUR/USD  European Style Week 1 Option
CME
ECA Curncy
 
FxFuture
Chicago Mercantile Exchange
EUR/USD  European Style Week 2 Option
CME
ECA Curncy
 
FxFuture
Chicago Mercantile Exchange
EUR/USD  European Style Week 3 Option
CME
ECA Curncy
 
FxFuture
Chicago Mercantile Exchange
EUR/USD  European Style Week 4 Option
CME
ECA Curncy
 
FxFuture
Chicago Mercantile Exchange
EUR/USD  European Style Week 5 Option
CME
ECA Curncy
 
FxFuture
Chicago Mercantile Exchange
EUR/USD Option
CME
ECA Curncy
 
FxFuture
Chicago Mercantile Exchange
GBP/USD  European Style Week 1 Option
CME
   
FxFuture
Chicago Mercantile Exchange
GBP/USD  European Style Week 2 Option
CME
   
FxFuture
Chicago Mercantile Exchange
GBP/USD  European Style Week 3 Option
CME
   
FxFuture
Chicago Mercantile Exchange
GBP/USD  European Style Week 4 Option
CME
   
FxFuture
Chicago Mercantile Exchange
GBP/USD  European Style Week 5 Option
CME
   
FxFuture
Chicago Mercantile Exchange
GBP/USD Option
CME
BPA Curncy
 
FxFuture
Chicago Mercantile Exchange
HUF/EUR Option
CME
ELA Curncy
 
FxFuture
Chicago Mercantile Exchange
HUF/USD Option
CME
HEA Curncy
 
FxFuture
Chicago Mercantile Exchange



18

--------------------------------------------------------------------------------

ILS/USD Option
CME
ISA Curncy
 
FxFuture
Chicago Mercantile Exchange
JPY/USD  European Style Week 1 Option
CME
JYA Curncy
 
FxFuture
Chicago Mercantile Exchange
JPY/USD  European Style Week 2 Option
CME
JYA Curncy
 
FxFuture
Chicago Mercantile Exchange
JPY/USD  European Style Week 3 Option
CME
JYA Curncy
 
FxFuture
Chicago Mercantile Exchange
JPY/USD  European Style Week 4 Option
CME
JYA Curncy
 
FxFuture
Chicago Mercantile Exchange
JPY/USD European Style Week 5 Option
CME
JYA Curncy
 
FxFuture
Chicago Mercantile Exchange
JPY/USD Option
CME
JYA Curncy
 
FxFuture
Chicago Mercantile Exchange
KRW/USD Option
CME
KOA Curncy
 
FxFuture
Chicago Mercantile Exchange
MXN/USD Option
CME
PEA Curncy
 
FxFuture
Chicago Mercantile Exchange
NZD/USD Option
CME
NVA Curncy
 
FxFuture
Chicago Mercantile Exchange
PLN/EUR Option
CME
EIA Curncy
 
FxFuture
Chicago Mercantile Exchange
PLN/USD Option
CME
PPA Curncy
 
FxFuture
Chicago Mercantile Exchange
RMB/USD Option
CME
DOA Curncy
 
FxFuture
Chicago Mercantile Exchange
RUB/USD Option
CME
RUA Curncy
 
FxFuture
Chicago Mercantile Exchange
ZAR/USD Option
CME
RAA Curncy
 
FxFuture
Chicago Mercantile Exchange
AUD/CAD Future
FNX
ASA Curncy
0#AS:
FxFuture
ICE Futures US Currencies
AUD/JPY Future
FNX
YAA Curncy
0#YA:
FxFuture
ICE Futures US Currencies
AUD/NZD Future
FNX
ARA Curncy
0#AR:
FxFuture
ICE Futures US Currencies
AUD/USD (100) Future
FNX
KAAA Curncy
0#KAU:
FxFuture
ICE Futures US Currencies
CAD/JPY Future
FNX
HLA Curncy
0#HY:
FxFuture
ICE Futures US Currencies
CAD/USD Future
FNX
KMBA Curncy
0#KSV:
FxFuture
ICE Futures US Currencies
CHF/JPY (250) Future
FNX
KZYA Curncy
0#KZY:
FxFuture
ICE Futures US Currencies
CHF/USD Future
FNX
KMIA Curncy
0#KMF:
FxFuture
ICE Futures US Currencies
EUR/AUD (125) Future
FNX
KRAA Curncy
0#KRA:
FxFuture
ICE Futures US Currencies
EUR/CAD (125) Future
FNX
KEPA Curncy
0#KEP:
FxFuture
ICE Futures US Currencies
EUR/CHF (125) Future
FNX
KRWA Curncy
0#KRZ:
FxFuture
ICE Futures US Currencies
EUR/CZK Future
FNX
EZA Curncy
0#EZ:
FxFuture
ICE Futures US Currencies
EUR/GBP (125) Future
FNX
KGBA Curncy
0#KGB:
FxFuture
ICE Futures US Currencies
EUR/HUF Future
FNX
HRA Curncy
0#RH:
FxFuture
ICE Futures US Currencies
EUR/JPY (125) Future
FNX
KELA Curncy
0#KFJ:
FxFuture
ICE Futures US Currencies
EUR/NOK (125) Future
FNX
KOLA Curncy
0#LOK:
FxFuture
ICE Futures US Currencies
EUR/SEK (125) Future
FNX
KRPA Curncy
0#KKR:
FxFuture
ICE Futures US Currencies
EUR/USD (125) Future
FNX
KEOA Curncy
0#KEO:
FxFuture
ICE Futures US Currencies
GBP/AUD Future
FNX
ZBA Curncy
0#QAC:
FxFuture
ICE Futures US Currencies
GBP/CAD Future
FNX
ZIA Curncy
0#PCC:
FxFuture
ICE Futures US Currencies
GBP/CHF Future
FNX
YFA Curncy
0#SS:
FxFuture
ICE Futures US Currencies
GBP/JPY Future
FNX
YKA Curncy
0#SY:
FxFuture
ICE Futures US Currencies
GBP/NOK Future
FNX
ZKA Curncy
0#PKC:
FxFuture
ICE Futures US Currencies
GBP/NZD Future
FNX
ZHA Curncy
0#GNC:
FxFuture
ICE Futures US Currencies
GBP/USD Future
FNX
MPA Curncy
0#MM:
FxFuture
ICE Futures US Currencies
JPY/USD Future
FNX
KMCA Curncy
0#SNK:
FxFuture
ICE Futures US Currencies



19

--------------------------------------------------------------------------------

MSN/USD Future
FNX
KMDA Curncy
0#KMP:
FxFuture
ICE Futures US Currencies
NOK/SEK Future
FNX
NJA Curncy
0#JN:
FxFuture
ICE Futures US Currencies
NZD/JPY Future
FNX
ZQA Curncy
0#ZJC:
FxFuture
ICE Futures US Currencies
NZD/USD Future
FNX
KMEA Curncy
0#KZX:
FxFuture
ICE Futures US Currencies
USD/CZK Future
FNX
VCAA Curncy
0#CV:
FxFuture
ICE Futures US Currencies
USD/HUF Future
FNX
VUAA Curncy
0#HU:
FxFuture
ICE Futures US Currencies
USD/NOK Future
FNX
KNTA Curncy
0#NT:
FxFuture
ICE Futures US Currencies
USD/SEK Future
FNX
KXAA Curncy
0#XK:
FxFuture
ICE Futures US Currencies
USD/ZAR Future
FNX
ZOA Curncy
0#ZR:
FxFuture
ICE Futures US Currencies
Corn Future
CBT
C A Comdty
0#C:
Agricultural
Chicago Board of Trade
Soybeans Future
CBT
S A Comdty
0#S:
Agricultural
Chicago Board of Trade
Wheat Future
CBT
W A Comdty
0#W:
Agricultural
Chicago Board of Trade
Cocoa Future
NYB
CCA Comdty
0#CC:
Agricultural
ICE Futures US Softs
Coffee C Future
NYB
KCA Comdty
0#KC:
Agricultural
ICE Futures US Softs
Cotton No.2 Future
NYB
CTA Comdty
0#CT:
Agricultural
ICE Futures US Softs
Sugar No.11 Future
NYB
SBA Comdty
0#SB:
Agricultural
ICE Futures US Softs
10 year US Treasury Notes Future
CBT
TYA Comdty
0#TY:
BondFuture
Chicago Board of Trade
2 year US Treasury Notes Future
CBT
TUA Comdty
0#TU:
BondFuture
Chicago Board of Trade
30 year US Treasury Bonds Future
CBT
USA Comdty
0#US:
BondFuture
Chicago Board of Trade
5 year US Treasury Notes Future
CBT
FVA Comdty
0#1FV:
BondFuture
Chicago Board of Trade
Ultra Long-Term T Bond Future
CBT
WNA Comdty
0#1AUL:
BondFuture
Chicago Board of Trade
10 year US Treasury Notes Option
CBT
TYA Comdty
0#1TY+
BondFuture
Chicago Board of Trade
10 year US Treasury Notes Week 1 Option
CBT
1MA Comdty
0#1TYW+
BondFuture
Chicago Board of Trade
10 year US Treasury Notes Week 2 Option
CBT
2MA Comdty
0#1TYW+
BondFuture
Chicago Board of Trade
10 year US Treasury Notes Week 3 Option
CBT
3MA Comdty
0#1TYW+
BondFuture
Chicago Board of Trade
10 year US Treasury Notes Week 4 Option
CBT
4MA Comdty
0#1TYW+
BondFuture
Chicago Board of Trade
10 year US Treasury Notes Week 5 Option
CBT
5MA Comdty
0#1TYW+
BondFuture
Chicago Board of Trade
2 year US Treasury Notes Option
CBT
TUA Comdty
0#1TU+
BondFuture
Chicago Board of Trade
30 year US Treasury Bond Option
CBT
USA Comdty
0#1US+
BondFuture
Chicago Board of Trade
30 year US Treasury Bond Week 1 Option
CBT
1CA Comdty
0#1USW+
BondFuture
Chicago Board of Trade
30 year US Treasury Bond Week 2 Option
CBT
2CA Comdty
0#1USW+
BondFuture
Chicago Board of Trade
30 year US Treasury Bond Week 3 Option
CBT
3CA Comdty
0#1USW+
BondFuture
Chicago Board of Trade
30 year US Treasury Bond Week 4 Option
CBT
4CA Comdty
0#1USW+
BondFuture
Chicago Board of Trade
30 year US Treasury Bond Week 5 Option
CBT
5CA Comdty
0#1USW+
BondFuture
Chicago Board of Trade
5 year US Treasury Notes Option
CBT
FVA Comdty
0#1FV+
BondFuture
Chicago Board of Trade
5 year US Treasury Notes Week 1 Option
CBT
1IA Comdty
0#2FVW+
BondFuture
Chicago Board of Trade
5 year US Treasury Notes Week 2 Option
CBT
2IA Comdty
0#2FVW+
BondFuture
Chicago Board of Trade



20

--------------------------------------------------------------------------------

5 year US Treasury Notes Week 3 Option
CBT
3IA Comdty
0#2FVW+
BondFuture
Chicago Board of Trade
5 year US Treasury Notes Week 4 Option
CBT
4IA Comdty
0#2FVW+
BondFuture
Chicago Board of Trade
5 year US Treasury Notes Week 5 Option
CBT
5IA Comdty
0#2FVW+
BondFuture
Chicago Board of Trade
Ultra Long-Term T Bond Option
CBT
WNA Comdty
0#1AUL+
BondFuture
Chicago Board of Trade
10 year Italian Bond Future
EUX
IKA Comdty
0#FBTP:
BondFuture
EUREX
2 year Euro-Schatz Future
EUX
DUA Comdty
0#FGBS:
BondFuture
EUREX
3 year Italian Bond Future
EUX
BTSA Comdty
0#FBTS:
BondFuture
EUREX
Euro-BOBL Future
EUX
OEA Comdty
0#FGBM:
BondFuture
EUREX
Euro-BUND Future
EUX
RXA Comdty
0#FGBL:
BondFuture
EUREX
Euro-BUXL Future
EUX
UBA Comdty
0#FGBX:
BondFuture
EUREX
Euro-OAT Futures
EUX
OATA Comdty
0#FOAT:
BondFuture
EUREX
Mid-Term Euro-OAT Future
EUX
BTAA Comdty
0#FOAM:
BondFuture
EUREX
2 year Euro-Schatz Option
EUX
DUA Comdty
0#OGBS+
BondFuture
EUREX
Euro-BOBL Option
EUX
OEA Comdty
0#OGBM+
BondFuture
EUREX
Euro-BUND Option
EUX
RXA Comdty
0#OGBL+
BondFuture
EUREX
Long Gilt Future
LIF
G A Comdty
0#FLG:
BondFuture
NYSE LIFFE - London
Medium Gilt Future
LIF
WXA Comdty
0#H:
BondFuture
NYSE LIFFE - London
Short Gilt Future
LIF
WBA Comdty
0#G:
BondFuture
NYSE LIFFE - London
Brent Crude Monthly Future
ICE
COA Comdty
0#LCO:
Energy
ICE Futures Europe
WTI Crude Future
ICE
ENA Comdty
0#WTCL:
Energy
ICE Futures Europe
E-mini Crude Oil Future
NYM
ECA Comdty
0#QM:
Energy
CME.NYMEX Exchange
Heating Oil Future
NYM
HOA Comdty
0#HO:
Energy
CME.NYMEX Exchange
Henry Hub Natural Gas Future
NYM
NGA Comdty
0#NG:
Energy
CME.NYMEX Exchange
Light Sweet Crude Oil (WTI) Future
NYM
CLA Comdty
0#CL:
Energy
CME.NYMEX Exchange
NY Harbor RBOB Gasoline Future
NYM
XBA Comdty
0#RB:
Energy
CME.NYMEX Exchange
Light Sweet Crude Oil (WTI) American Option
NYM
CLA Comdty
0#CL+
Energy
CME.NYMEX Exchange
S&P 500 Volatility Index Future
CBF
UXA Index
0#VX:
EquityIndex
CBOE Futures Exchange
E-mini Dow Option
CBT
DMA Index
0#1YM+
EquityIndex
Chicago Board of Trade
E-Mini S&P 500 Future
CME
ESA Index
0#ES:
EquityIndex
Chicago Mercantile Exchange
Nasdaq-100 Future
CME
NQA Index
0#ND:
EquityIndex
Chicago Mercantile Exchange
Nikkei 225 (JPY) Future
CME
NHA Index
0#NIY:
EquityIndex
Chicago Mercantile Exchange
Nikkei 225 Future
CME
NXA Index
0#NK:
EquityIndex
Chicago Mercantile Exchange
E-Mini S&P 500 Option
CME
ESA Index
0#ES+
EquityIndex
Chicago Mercantile Exchange
E-mini S&P 500 Week 1 Option
CME
1EA Index
0#1ESW+
EquityIndex
Chicago Mercantile Exchange
E-mini S&P 500 Week 2 Option
CME
2EA Index
0#1ESW+
EquityIndex
Chicago Mercantile Exchange
E-mini S&P 500 Week 3 Option
CME
2EA Index
0#1ESW+
EquityIndex
Chicago Mercantile Exchange
E-mini S&P 500 Week 4 Option
CME
4EA Index
0#1ESW+
EquityIndex
Chicago Mercantile Exchange



21

--------------------------------------------------------------------------------

S&P 500 Option
CME
SPA Index
0#SP+
EquityIndex
Chicago Mercantile Exchange
S&P 500 Week 1 Option
CME
1DA Index
0#1SPW+
EquityIndex
Chicago Mercantile Exchange
S&P 500 Week 2 Option
CME
2DA Index
0#1SPW+
EquityIndex
Chicago Mercantile Exchange
S&P 500 Week 3 Option
CME
2DA Index
0#1SPW+
EquityIndex
Chicago Mercantile Exchange
S&P 500 Week 4 Option
CME
4DA Index
0#1SPW+
EquityIndex
Chicago Mercantile Exchange
DAX Index Future
EUX
GXA Index
0#FDX:
EquityIndex
EUREX
FTSE 100 Index Future
LIF
Z A Index
0#FFI:
EquityIndex
NYSE LIFFE - London
30 day Federal Funds Future
CBT
FFA Comdty
0#FF:
InterestRate
Chicago Board of Trade
1 Month Eurodollar Future
CME
EMA Comdty
0#GLB:
InterestRate
Chicago Mercantile Exchange
Eurodollar Future
CME
EDA Comdty
0#GE:
InterestRate
Chicago Mercantile Exchange
EuroYen Future
CME
EDA Comdty
0#EY:
InterestRate
Chicago Mercantile Exchange
1 Month Eurodollar Option
CME
WCA Comdty
0#2EM+
InterestRate
Chicago Mercantile Exchange
Eurodollar Option
CME
EDA Comdty
0#1ED+
InterestRate
Chicago Mercantile Exchange
3 month Sterling Future
LIF
L A Comdty
0#FSS:
InterestRate
NYSE LIFFE - London
3 month Sterling Option
LIF
L A Comdty
0#FSS+
InterestRate
NYSE LIFFE - London
Copper Future
CMX
HGA Comdty
0#HG:
Metals
CME.COMEX division of NYMEX
Gold Future
CMX
GCA Comdty
0#GC:
Metals
CME.COMEX division of NYMEX
miNY Gold Future
CMX
BQA Comdty
0#QO:
Metals
CME.COMEX division of NYMEX
Silver Future
CMX
SIA Comdty
0#SI:
Metals
CME.COMEX division of NYMEX
Copper Option
CMX
HGA Comdty
0#HG+
Metals
CME.COMEX division of NYMEX
Gold Option
CMX
GCA Comdty
0#GC+
Metals
CME.COMEX division of NYMEX
Silver Option
CMX
SIA Comdty
0#SI+
Metals
CME.COMEX division of NYMEX
Palladium Future
NYM
PAA Comdty
0#PA:
Metals
CME.NYMEX Exchange
Platinum Future
NYM
PLA Comdty
0#PL:
Metals
CME.NYMEX Exchange
US Dollar Index Future
FNX
DXA Curncy
0#DX:
Other
ICE Futures US Currencies



22